DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13 (See Specification Paragraph 0021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
As to claims 4-9, the claims recite that the electrolyte “corresponds to”.  However, it is unclear as to what specifically this means, i.e. how close to the specifically claimed component does the component need to be to “correspond to”.  For the purpose of Examination it has been interpreted that “corresponds to” is equivalent to “comprises”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,033,549 to Peinecke et al. in view of US Patent No. 4,002,440 to Saari (Saari).
As to claim 1, Peinecke teaches an electrolytic apparatus comprising an electrolyzer (12) that includes an anode chamber accommodating an anode (16) and a cathode chamber accommodating a cathode (14), and a diaphragm (20) partitioning the anode chamber and the cathode chamber, a cathode side gas discharge line (28) connected to the cathode chamber to discharge a cathode side electrolyte containing hydrogen gas from the cathode chamber, a cathode side gas-liquid separating means (24) connected to the cathode side electrolyte discharge line (28) to separate the hydrogen gas from the cathode side electrolyte, a hydrogen gas discharge line (38) connected to the gas-liquid separating means (24) to discharge the hydrogen gas separated by the cathode side gas-liquid separating means (24) from the cathode side gas-liquid separating means (24), and a hydrogen gas discharge pipe (42) connected to a secondary hydrogen/liquid separating means (dryer) (40) with a first valve (44) provided in the hydrogen gas discharge pipe (42) which controls a pressure of the hydrogen gas via opening and closing (Column 4, Line 40 to Column 5, Line 65; Figure 1)
However, Saari also discusses means for separating gases and liquids.  Saari teaches that a highly efficient and low cost means for separating liquids and gas comprises the use of a gas compressing ejector system (Column 2, Lines 15-20).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the secondary hydrogen/liquid separating means, dryer, of Peinecke with a gas compressing ejector system, consistent with the teaching of Saari, in order to allow for separation of the remaining liquid/electrolyte in the hydrogen gas stream in a highly efficient and low cost manner with the added benefit of pressurization, as taught by Saari.
Saari teaches that the ejector system comprises an ejector (16) connected to a gas discharge line (19), a storage tank (11) that stores the liquid for use in the ejector (16) and the gas separated downstream of the ejector (16) in a headspace thereof, a fluid mixture feed pipe (17) that connects the ejector (16) and the storage tank (11) to each other and feeds a mixture of the gas and the liquid formed in the ejector (16) to the storage tank (11), a circulation pipe (14/15) that connects the storage tank (11) and the ejector (16) to each other and feeds the liquid from the tank (11) to the ejector (16) and a circulation pump (12) installed in the circulation pipe.  The ejector system of Saari specifically operating so as to allow a gas to flow into the ejector from the gas discharge line by circulating the circulation liquid from the storage tank to the ejector using the circulation pump, the fluid mixture feed pipe and the circulation pipe, so that the gas and the circulation liquid are mixed in the ejector and a liquid impurity in the gas is transferred to the circulation liquid to remove the liquid from the gas wherein the pressure of the gas is controlled via a flow rate of the circulation liquid (Column 5, Line 1 to Column 6, Line 4; Figure 1).
Thus as utilized in the cathode side system of Peinecke in place of the dryer (40), a cathode side gas compression means comprising a cathode side ejector connected to the hydrogen gas discharge line, a cathode side storage tank that stores the hydrogen gas and a cathode side circulation liquid flowing in the gas compression means, a cathode side fluid mixture feed pipe that connects the cathode side ejector and the cathode side storage tank to each other, and feeds a fluid mixture of the cathode side (38) connected to the head space of the cathode side storage tank for discharge of the separated hydrogen gas, wherein the system is configured to as to perform the functional language of wherein “the hydrogen gas is allowed to flow into the cathode side ejector from the hydrogen gas discharge line by circulation the cathode side circulation liquid from the cathode side storage tank to the cathode side ejector using the cathode side circulation pump, the cathode side fluid mixture feed pipe, and the cathode side circulation pipe, the hydrogen gas and the cathode side circulation liquid are mixed in the cathode side ejector, and an impurity in the hydrogen gas is transferred to the cathode side circulation liquid to remove the impurity from the hydrogen gas” and wherein “a pressure of the hydrogen gas stored in the cathode side storage tank is raised by controlling a flow rate of the cathode side circulation liquid circulated from the cathode side storage tank to the cathode side ejector and opening and closing of the first valve”.  
As to claims 2 and 3, the combination of Peinecke and Saari teaches the apparatus of claim 1.  Peinecke further teaches that the apparatus comprises an anode side gas discharge line (30) connected to the anode chamber to discharge an anode side electrolyte containing anode gas from the anode chamber, an anode side gas-liquid separating means (26) connected to the anode side electrolyte discharge line (30) to separate the anode gas from the anode side electrolyte, an anode gas discharge line (50) connected to the gas-liquid separating means (26) to discharge the anode gas separated by the anode side gas-liquid separating means (26) from the anode side gas-liquid separating means (26), and an anode gas discharge pipe (54) connected to a liquid impurity removal means (dryer) (52) with a second  (56) provided in the anode gas discharge pipe (54) which controls a pressure of the hydrogen gas via opening and closing (Column 4, Line 40 to Column 5, Line 65; Figure 1).  However, Peinecke fails to teach that the liquid impurity removal means comprises a gas compression means comprising an ejector as claimed.
However, Saari also discusses means for separating gases and liquids.  Saari teaches that a highly efficient and low cost means for separating liquids and gas comprises the use of a gas compressing ejector system (Column 2, Lines 15-20).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the secondary hydrogen/liquid separating means, dryer, of Peinecke with a gas compressing ejector system, consistent with the teaching of Saari, in order to allow for separation of the remaining liquid/electrolyte in the oxygen gas stream in a highly efficient and low cost manner with the added benefit of pressurization, as taught by Saari.
Saari teaches that the ejector system comprises an ejector (16) connected to a gas discharge line (19), a storage tank (11) that stores the liquid for use in the ejector (16) and the gas separated downstream of the ejector (16) in a headspace thereof, a fluid mixture feed pipe (17) that connects the ejector (16) and the storage tank (11) to each other and feeds a mixture of the gas and the liquid formed in the ejector (16) to the storage tank (11), a circulation pipe (14/15) that connects the storage tank (11) and the ejector (16) to each other and feeds the liquid from the tank (11) to the ejector (16) and a circulation pump (12) installed in the circulation pipe.  The ejector system of Saari specifically operating so as to allow a gas to flow into the ejector from the gas discharge line by circulating the circulation liquid from the storage tank to the ejector using the circulation pump, the fluid mixture feed pipe and the circulation pipe, so that the gas and the circulation liquid are mixed in the ejector and a liquid impurity in the gas is transferred to the circulation liquid to remove the liquid from the gas wherein the pressure of the gas is controlled via a flow rate of the circulation liquid (Column 5, Line 1 to Column 6, Line 4; Figure 1).
Thus as utilized in the anode side system of Peinecke in place of the dryer (52), an anode side impurity removal means comprising an anode side ejector connected to the anode gas discharge line, an anode side storage tank that stores the anode gas and an anode side circulation liquid flowing in the impurity removal means, an anode side fluid mixture feed pipe that connects the anode side ejector and the anode side storage tank to each other, and feeds a fluid mixture of the anode side circulation liquid and the anode gas from the anode side ejector to the anode side storage tank, an anode side circulation pipe that connects the anode side storage tank and the anode side ejector to each other and feeds the anode side circulation liquid from the anode side storage tank to the anode side ejector, an anode side circulation pump installed in the anode side circulation pipe, with the anode gas discharge pipe (54) connected to the head space of the anode side storage tank for discharge of the separated anode gas, wherein the system is configured to as to perform the functional language of wherein “the anode gas is allowed to flow into the anode side ejector from the anode gas discharge line by circulation the anode side circulation liquid from the anode side storage tank to the anode side ejector using the anode side circulation pump, the anode side fluid mixture feed pipe, and the anode side circulation pipe, the anode gas and the anode side circulation liquid are mixed in the anode side ejector, and an impurity in the anode gas is transferred to the anode side circulation liquid to remove the impurity from the anode gas” and wherein “a pressure of the anode gas stored in the anode side storage tank is raised by controlling a flow rate of the anode side circulation liquid circulated from the anode side storage tank to the anode side ejector and opening and closing of the second valve”.  
As to claim 4, the combination of Peinecke and Saari teaches the apparatus of claim 1.  As discussed above, the cathode side is supplied with a liquid electrolyte which forms an impurity for removal in the cathode side gas compression means.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed limitations (MPEP 2114).  The apparatus of the combination is capable of operating with any number of electrolytes including an alkaline aqueous solution, wherein the impurity would thus also comprise a mist of this alkaline solution.  Furthermore, Peinecke specifically teaches the operation of the cell with an alkaline solution (Column 4, Lines 53-60).
As to claim 5, the combination of Peinecke and Saari teaches the apparatus of claim 2.  As discussed above, the anode side is supplied with a liquid electrolyte which forms an impurity for removal in the anode side gas compression means.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed limitations (MPEP 2114).  The apparatus of the combination is capable of operating with any number of electrolytes including an alkaline aqueous solution, wherein the impurity would thus also comprise a mist of this alkaline solution.  Furthermore, Peinecke specifically teaches the operation of the cell with an alkaline solution (Column 4, Lines 53-60).
As to claim 6, the combination of Peinecke and Saari teaches the apparatus of claim 2.  As discussed above, the anode side is supplied with a liquid electrolyte which forms an impurity for removal in the anode side gas compression means.  Apparatus claims must be distinguished from the (MPEP 2114).  The apparatus of the combination is capable of operating with any number of electrolytes including a chloride aqueous solution, wherein the impurity would thus also comprise a mist of this acid solution.
As to claim 7, the combination of Peinecke and Saari teaches the apparatus of claim 2.  As discussed above, the anode side is supplied with a liquid electrolyte which forms an impurity for removal in the anode side gas compression means.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed limitations (MPEP 2114).  The apparatus of the combination is capable of operating with any number of electrolytes including a hydrochloric acid, wherein the impurity would thus also comprise a mist of this acid solution.
As to claim 8, the combination of Peinecke and Saari teaches the apparatus of claim 2.  As discussed above, the anode side is supplied with a liquid electrolyte which forms an impurity for removal in the anode side gas compression means.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed limitations (MPEP 2114).  The apparatus of the combination is capable of operating with any number of electrolytes including a bromic acid aqueous solution, wherein the impurity would thus also comprise a mist of this acid solution.
As to claim 9, the combination of Peinecke and Saari teaches the apparatus of claim 2.  As discussed above, the anode side is supplied with a liquid electrolyte which forms an impurity for removal in the anode side gas compression means.  Apparatus claims must be distinguished from the (MPEP 2114).  The apparatus of the combination is capable of operating with any number of electrolytes including a sulfuric acid aqueous solution, wherein the impurity would thus also comprise a mist of this acid solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794